Citation Nr: 0500341	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-27 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel





INTRODUCTION

The veteran served on active duty from July 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for PTSD, 
with a rating of 30 percent.

A notice of disagreement was received in June 2003.  A 
statement of the case was issued in August 2003, and a timely 
appeal was filed in September 2003.



FINDING OF FACT

PTSD is currently manifested by nightmares, disrupted sleep, 
irritability, intrusive thoughts, avoidance, anxiety, 
flattened affect, impairment of short- and long-term memory, 
and difficulty in establishing and maintaining effective 
social relationships, with a Global Functioning Assessment 
(GAF) of 45-50, indicative of serious symptoms.



CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no more, for 
PTSD, have been met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic 
Code 9411 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In an August 2002 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to furnish any additional 
evidence in his possession as soon as possible.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

It is noted that the original rating decision on appeal was 
in May 2003, and the veteran received VCAA notice some eight 
months prior to the initial rating decision granting service 
connection for PTSD.  Accordingly, the timing requirement of 
Pelegrini has been satisfied, and the content of the VCAA 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran was afforded a VA medical 
examination in February 2003 in connection with his claim.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

A July 2002 Vet Center report diagnosed PTSD and assigned a 
GAF of 45 and a psycho-social focus severity rating of 4 on a 
5-point scale (substantial severity, causes substantial 
distress).  The counselor noted disorganized thinking, 
hallucinations, sleep disturbance, low energy level, suicidal 
thought and homicidal thought when drinking or provoked.

In February 2003, the veteran received a VA medical 
examination for PTSD.  The veteran reported a good 
relationship with his family but isolation with people 
outside of his family and a very limited social support 
network outside of his family.  He also reported 
irritability, yelling and outbursts of temper, sleep 
disturbance, mood swings, and a history of problematic 
alcohol use.  The veteran's wife said the veteran was 
anxious, very restless in his sleep, was combative at times, 
and had mood swings.

The diagnosis was as follows:  Axis I - PTSD, prolonged 
moderate symptoms and alcohol abuse in partial sustained 
remission.  Current GAF was 50.

The examiner concluded that the veteran had symptoms 
including nightmares, sleep disturbance, isolation, startle 
response, checking behavior, avoidance of stimuli and cue, 
and intrusive disturbing thoughts during the day.  The 
examiner noted that a limited, restricted, range of affect, 
that the veteran tended to underestimate the symptoms he was 
having and the extent to which they impacted his day-to-day 
functioning, and that the veteran's symptoms appeared to 
impact his social contacts with others and his avoidance with 
the outside world.  Neuropsychological results from 1993 
suggested to the examiner that a significant impairment in 
memory and verbal abilities was present, but a formal 
neuropsychological examination was not performed.

The veteran appeared to understand the directions for the 
interview and the questions.  The examiner found no evidence 
of thought disorder, no indication of delusions or 
hallucinations, no indication of any active current suicidal 
ideation, intent or plan, and no indication of any active 
homicidal ideation, intent or plan.

Legal Criteria

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Post-traumatic stress disorder is evaluated 
using the General Formula for Rating Mental Disorders 
pursuant to Diagnostic Code 9411 of the Schedule.  38 C.F.R. 
§ 4.130.

A rating of 100 percent is warranted where the evidence shows 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.

A rating of 70 percent is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); or inability to establish and 
maintain effective relationships.

A rating of 50 percent is warranted where the evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A rating of 30 percent is warranted where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A rating of 10 percent is warranted where the evidence shows 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
38 C.F.R. § 4.130.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.



Analysis

The veteran's recent GAF scores of 45 and 50 are indicative 
of serious symptoms.  Likewise, his psychosocial focus 
severity rating of 4 on a 5-point scale is indicative of 
substantial distress.

With respect to the criteria for a 30 percent rating, the 
evidence of record shows social impairment (with routine 
behavior, self-care, and normal conversation), with symptoms 
including depressed mood; anxiety; chronic sleep impairment; 
and some memory loss.


With respect to the criteria for a 50 percent rating, the 
evidence shows social impairment with symptoms including 
flattened affect; impairment of short- and long-term memory; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

With respect to the criteria for a 70 percent rating, the 
evidence shows social impairment, with an inability to 
establish and maintain effective relationships outside of the 
family.

Where there is a question as to which of two ratings shall be 
applied, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating, otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  Here, the disability picture more nearly 
approximates the criteria required for a 50 percent rating 
than a 30 percent or 70 percent rating.  Accordingly, the 50 
percent rating is to be assigned.

In order to meet the criteria for a 70 percent rating, in 
addition to the documented manifestations, the evidence would 
also have to show deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances (including work or a work like 
setting). 


ORDER

Entitlement to an initial rating of 50 percent, but no more, 
for PTSD, is granted, subject to the law and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


